 
Exhibit 10U






EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT dated this 18th day of April, 2016  between Carl
Palmer, an individual, and ( hereinafter called "Palmer") at Seychelle
Environmental Technologies, Inc. and Seychelle Environmental Technologies, Inc.,
a Nevada corporation (hereinafter called "Company")


WHEREAS, Palmer is a qualified professional with experience in all phases of the
water filtration business; and


WHEREAS, The Company desires to utilize the services of Palmer in the capacity
of Chief Executive Officer (CEO) of the Company, and Palmer is willing to act in
such employment capacity; and
 
WHEREAS, in order to utilize Palmer's skills and promote the business of the
Company now and in the future and to provide opportunity and incentive to
Palmer, the parties desire to enter into this Employment Agreement under the
terms and conditions hereinafter set forth.


IN CONSIDERATION OF THE MUTUAL COVENANTS AND PROMISES CONTAINED HEREIN, THE
PARTIES AGREE AS FOLLOWS:


1. Employment. The Company hereby agrees to employ Palmer and Palmer hereby
accepts employment from the Company as CEO and a Director of the Company upon
the terms and conditions, and for the time, as hereinafter set forth.


2.  Term. Unless sooner terminated in accordance with the provisions of this
Employment Agreement, the term of this Employment Agreement shall be for a
period of five (5) years commencing on the date of this Employment Agreement and
ending on the fifth anniversary date.


3.  Duties.  Palmer shall perform the duties commonly performed by the CEO,
subject to the Company's Bylaws, Employee Manual, and directions from time to
time of the Company's Board of Directors; provided, however, that Palmer will
co-manage all manufacturing operations in conjunction with the Company's
President. Palmer shall devote his full time and best efforts to assure the
efficient and profitable operation of the business of the Company.


4. Compensation.  For all services rendered by Palmer in any capacity during his
employment under this Employment Agreement, Palmer shall be paid as compensation
an annual salary of Sixty Thousand Dollars ($60,000), payable in accordance with
the customary payroll practices of the Company, in twelve (12) equal
installments ($5,000).
 
 


Exhibit 10U -- Page 1

--------------------------------------------------------------------------------







5. Participation in Benefit Plans.  Palmer shall participate in any benefits to
which he may be entitled under any group hospitalization, health, dental care,
or sick-leave plan, life or other insurance or death benefit plan, travel or
accident insurance, or contingent compensation plan, including, without
limitation, capital accumulation or termination pay programs, retirement income
or pension plan or programs of the Company for which other full-time employees
are or shall become eligible during the period of employment under this
Employment Agreement, and during any subsequent period for which he shall be
entitled to receive payments from the Company under paragraph 7 below.


Vacation: Palmer will be entitled to three weeks of vacation per annum with the
approval of the President of the Company for the specific time away from the
Company. Future vacation and sick time are subject to the Company's standard
policy guidelines.


Mileage Reimbursement. Palmer will be reimbursed at the standard rate for any
mileage he incurs using his personal vehicle for Company business.


6.  Other Employment. Palmer shall devote all of his time, attention, knowledge,
and skills solely to the business and interests of Company, and Company shall be
entitled to all of the benefits or other issues arising from or incident to all
work, services and advice of Palmer.  Palmer shall not, during the term of this
Employment Agreement be interested directly or indirectly, in any manner, as a
partner, officer, director, shareholder, advisor, or in any other capacity in
any other business similar to the Company's business or any allied trade.


7. Termination. Upon the occurrence of an event of termination (as hereinafter
defined) during the period of Palmer's employment under this Employment
Agreement, the provisions of this paragraph 7 shall apply.  As used in this
Employment Agreement an "event of termination" shall mean and include any one or
more of the following:


(a)            His willful misconduct in the performance of his duties
hereunder, or his conviction of a crime involving moral turpitude.


(b)            By the Company upon thirty (30) days' notice to Employee if he
should be prevented by illness, accident, or other disability (mental or
physical) from discharging his duties hereunder for one or more periods totaling
three (3) months during any consecutive twelve (12) month period.


(c)            By either the Company or Palmer for any material breach by the
other of the terms hereof, but only if such breach continues for ten (10) days
(or such longer period as is reasonably required to cure such breach with
diligent and good faith effort) after written notice to the other specifying the
breach relied on for such termination.


(d)            In the event of Palmer's death during the term of his employment.


(e)  Upon the sale of all or substantially all of the assets of Seychelle or the
sale of at least 80% of the issued and outstanding common stock and warrants of
Seychelle, whichever comes first.
 
 
Exhibit 10U -- Page 2

--------------------------------------------------------------------------------







Upon the occurrence of an event of termination, the Company shall pay Palmer in
one lump sum payment, or in the event of his subsequent death, his beneficiary
(ies), or his estate, as the case may be, as severance pay or liquidated
damages, or both, the remaining unpaid balance of his salary for the period
shown in paragraph 2 of this Employment Agreement in the amount as shown in
paragraph 4 under this Employment Agreement.  Such payment shall be made on the
last day of the month following the date of said occurrence.
 
8. Notices. Any notice required or permitted to be given under this Employment
Agreement shall be sufficient if in writing and if sent by Certified Mail to the
residence of Palmer or the principal office of the Company


9. Severability. If any provision of the Agreement shall be held, declared or
pronounced void, invalid, unenforceable, or inoperative for any reason by any
court of competent jurisdiction, government authority or otherwise, such
holding, declaration, or pronouncement shall not affect adversely any other
provisions of this Employment Agreement, which shall otherwise remain in full
force and effect and be enforced in accordance with its terms. The effect of
such holding, declaration, or pronouncement shall be limited to the territory or
jurisdiction in which made.


10. Waiver of Breach. All the rights and remedies of either party under this
Employment Agreement are cumulative and not exclusive of any other rights and
remedies provided by law. No delay or failure on the part of either party in the
exercise of any right or remedy arising from a breach of the Agreement shall
operate as a waiver of any subsequent breach of this Employment Agreement. The
consent of any party where required hereunder to any act or occurrence shall not
be deemed to be a consent to any other act or occurrence.


11. Assignment. The rights and obligations of the Company under this Employment
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company. This Employment Agreement is a personal service
contract. Neither this Employment Agreement nor the rights and obligations of
Palmer hereunder may be transferred or assigned by Palmer (including by will or
operation of law) without the prior written consent of the Company.


12. General Provisions.  This Employment Agreement shall be construed and
enforced in accordance with, and governed by, the laws of the State of
California. This Employment Agreement embodies the entire Agreement and
understanding between the parties hereto, and supersedes all prior Agreements
and understandings related to this subject matter. This Employment Agreement may
not be modified or amended or any term or provision hereof waived or discharged
except in writing signed by the party against whom such amendment, modification,
waiver, or discharge is ought to be enforced. The headings of this Employment
Agreement are for convenience in reference only and shall not limit or otherwise
affect the meaning hereof. This Employment Agreement may be executed in any
number of counterparts, each of which shall be deemed an original copy, but all
of which taken together shall constitute one and same instrument.
 


///THE SIGNATURE PAGE FOLLOWS///
 
 
Exhibit 10U -- Page 3

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Undersigned parties have executed this Employment
Agreement as of the day and year first above written.




Seychelle Environmental Technologies, Inc.:





 
/s/  James Place
   
     James Place, President
                           
/s/  Carl Palmer                                                      
   
      Carl Palmer, individually
 

















Exhibit 10U -- Page 4

--------------------------------------------------------------------------------